         Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 1 of 15



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

In re:                                             §
                                                   §           Case No. 18-60018
GARDEN OAKS MAINTENANCE                            §
ORGANIZATION, INC.,                                §
                                                   §           Chapter 11
         Debtor.                                   §

         OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ OBJECTION TO
            DEBTOR’S DISCLOSURE STATEMENT AND CHAPTER 11 PLAN

TO THE HONORABLE DAVID R. JONES, U.S. BANKRUPTCY JUDGE:

         The Official Committee of Unsecured Creditors (the “Committee”) of Garden Oaks

Maintenance Organization, Inc. (the “Debtor”) files its objection (“Objection”) to the Debtor’s

Disclosure Statement [ECF No. 68] as amended by the First Amended Disclosure Statement

[ECF 74] (the “Debtor’s Disclosure Statement”) and Chapter 11 Plan of Reorganization [ECF

No. 70] (the “Debtor’s Plan”), and in support thereof states the following:

                                           BACKGROUND

         1.        On April 11, 2018 (the “Petition Date”), the Debtor filed for relief under chapter

11 of title 11 of the United States Code, 11 U.S.C. §§ 101 – 1532 (as amended, the “Bankruptcy

Code”).

         2.        “In 2012, state court litigation was initiated involving the Debtor which resulted

in a challenge to the enforcement of particular deed restrictions in section 3, and which also

brought into question the validity of the 2002 Deed Restriction Amendments.”                Debtor’s

Disclosure Statement, Article IV.A.1(k). The 2002 Deed Restriction Amendments are the basis

for the Debtor’s authority to collect a certain transfer fee upon the sale of real property in Garden

Oaks Sections 1, 2, 3 and 5. The transfer fee is the Debtor’s principal source of revenue. After
       Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 2 of 15



the adverse rulings in the 2012 litigation, the Debtor “initiated this bankruptcy case to address

the issues raised the 2012 litigation, and to potentially address certain current legacy deficiencies

in the current deed restriction scheme.” Debtor’s Disclosure Statement, Article IV.A.1(l).

        3.      The Debtor continues to operate its business as a debtor-in-possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code.

        4.      On May 31, 2018, the U.S. Trustee appointed the Committee.

        5.      On June 28, 2018, the Committee commenced an adversary proceeding to address

the central reason for the Debtor’s commencement of the bankruptcy case. Specifically, the

Committee asked the Court to enter a declaratory judgment stating that the Debtor has no

authority to continue to collect the transfer fee in light of the findings and rulings made by the

state court in the 2012 litigation.

        6.      On or about July 27, 2018, the Committee sent the Debtor a chapter 11 plan term

sheet outlining a potential chapter 11 plan. The term sheet proposed allocating funds to establish

a new homeowners association with a new mandatory fee and provided for a distribution of the

Debtor’s remaining cash to the creditors.       The Committee did not receive any substantive

response from the Debtor on the term sheet.

        7.      On August 23, 2018, the Court conducted a hearing where it ordered a suspension

of the collection of the transfer fees.

        8.      The Court ordered the Debtor and the Committee to participate in a series of town

halls with the Garden Oaks community to obtain feedback on preparing a plan and addressing

the Debtor’s problems with respect to its authority to collect a mandatory fee.

        9.      The Committee members and the Debtor’s board had several meetings and town

halls throughout Fall 2018.



                                                 2
       Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 3 of 15



       10.     As a result of these meetings and town halls, the Debtor and the Committee each

formulated chapter 11 plans.

       11.     On January 8, 2019, the Debtor filed the Debtor’s Chapter 11 Plan [ECF No. 70]

and original Disclosure Statement [ECF No. 68].

       12.     On January 27, 2019, the Debtor filed the amended Disclosure Statement [ECF

No. 74].

       13.     On January 28, 2019, the Committee filed is original chapter 11 plan [ECF No.

78] and original disclosure statement [ECF No. 79].

       14.     On March 11, 2019, the Debtor filed its amended chapter 11 plan [ECF No. 98]

and amended disclosure statement [ECF Nos. 99, 101, 106].1

       15.     The Debtor’s and the Committee’s chapter 11 plans have much in common. Both

plans contemplate amending the deed restrictions to provide for a mandatory $80 annual fee per

lot and reorganizing the Debtor into a new Garden Oaks Homeowners Association.

       16.     The two plans differ on two crucial points. First, the Debtor’s plan provides for a

distribution to unsecured creditors of $50,000, while the Committee’s plan distributes all of the

Debtor’s cash that remains after satisfying the Debtor’s estate’s administrative claims.

       17.     Second, the Committee’s plan provides for streamlined deed restrictions

amendment that focuses on the main problems to resolve in the bankruptcy case, leaving some of

the Debtor’s other proposed amendments for consideration by the future board of the reorganized

Debtor.




1
       Docket number 99 is a duplicate of docket number 100 – the Committee’s proposed disclosure statement
       order. The redline version of the Committee’s amended disclosure statement is filed at docket number
       101. The Committee corrected docket number 99 by filing a correction at docket number 106.

                                                    3
       Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 4 of 15



       18.     On January 27, 2019, the Debtor filed its Motion to Approve Solicitation Material

[ECF No. 75].      On January 28, 2019, the Debtor filed its Amended Motion to Approve

Solicitation Material [ECF No. 82].

       19.     On January 28, 2019, after notice and hearing, the Court entered its Order

Conditionally Approving Disclosure Statement and Fixing Deadlines for Voting and Objections

and Setting Final Hearing on Disclosure Statement and Confirmation Hearing [ECF No. 86]

(the “Disclosure Statement Order”) and Order Approving Solicitation Material [ECF No. 84].

       20.     Pursuant to the Disclosure Statement Order, the deadline to vote for the Debtor’s

Plan is April 1, 2019.

                                         ARGUMENT

A.     GOMO’s Chapter 11 Plan Improperly Classifies Claims in violation of Section 1122
       of the Bankruptcy Code

       21.     The Fifth Circuit has held that “one clear rule that emerges from otherwise

muddled caselaw on § 1122 claims classification: thou shalt not classify similar claims

differently in order to gerrymander an affirmative vote on a reorganization plan.” Phoenix Mut.

Life Ins. Co. v. Greystone III Joint Venture (In re Greystone III Joint Venture), 995 F.2d 1274,

1279 (5th Cir. 1991).

       22.     The Debtor’s plan improperly classifies similar claims differently in an attempt to

gerrymander an affirmative vote.      Specifically, Class 2, Class 3 and Class 4 are all general

unsecured claims. The Debtor cannot separately classify these creditors in order to obtain an

impaired accepting class. See In re GMG Capital Partners III, L.P., 503 B.R. 596 (Bankr.

S.D.N.Y. 2014) (concluding that Chapter 11 debtor could not separately classify its principal

creditor’s $6.95 million unsecured claim apart from claims of other general unsecured creditors

solely for purpose of obtaining an impaired accepting class consisting of other unsecured claims,

                                                4
       Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 5 of 15



as required for it to confirm a proposed plan.). Because the Debtor classified these similar

claims differently in order to gerrymander an affirmative vote, the Debtor’s Plan and Debtor’s

Disclosure Statement should be denied.

B.     The Disclosure Statement Does Not Contain Adequate Information As Required
       Under Section 1125 of the Bankruptcy Code and Therefore the Debtor’s Disclosure
       Statement Should Not Be Approved

       23.     Section 1125 of the Bankruptcy Code requires that a disclosure statement contain

“adequate information,” meaning “information of a kind, and in sufficient detail, as far as is

reasonably practicable in light of the nature and history of the debtor and the condition of the

debtor’s books and records . . . that would enable [] a hypothetical investor of [a] relevant class

to make an informed judgment about the plan . . . .” See also In the Matter of Tex. Extrusion

Corp., 844 F.2d 1142, 1157 (5th Cir. 1988). Congress intended to require debtors to furnish

parties-in-interest with sufficient information “to enable each participant to make an ‘informed

judgment’ whether to approve or reject the proposal plan.” In re Nw. Recreational Activities,

Inc., 8 B.R. 10, 11 (Bankr. N.D. Ga. 1980).

       24.     First, the Disclosure Statement contains contradictory, not adequate, information

about vote tabulation. Article II(2) of the Debtor’s Plan states: “in determining acceptance of the

Plan, votes will only be counted if submitted by a Creditor whose Claim is scheduled by the

Debtor as undisputed, non-contingent, and unliquidated, or who prior to the hearing on

confirmation of the Plan, has filed with the Bankruptcy Court a proof of claim that has not been

disallowed or suspended prior to computation of the votes on the Plan.” This statement is

inconsistent with Article VIII(g)(4) of the Debtor’s Plan, which establishes the procedure for

Class 5 voting. For Class 5 voting, the Debtor allegedly provided a ballot to each owner of

Sections 1, 2, 3 and 5 of Garden Oaks and presumably the Debtor is intending to count all votes



                                                5
       Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 6 of 15



whether or not such owner is a Creditor as stated in Article II(2) of the Debtor’s Plan. The

Disclosure Statement does not contain adequate information because it fails to inform certain

parties-in-interest—namely, the owners in Sections 1, 2, 4 and 5 of Garden Oaks—whether they

are entitled to vote on the Debtor’s Plan. Article II(2) states that it is only owners that have

submitted proofs of claim; Article VIII(g)(4) says it is all the owners.

       25.     Similarly, the Debtor’s Ballot states: “If your ballot is not received by the

Debtor’s Attorney … your vote will not count as either an acceptance or rejection of the Plan.”

But that is inconsistent with the language in Article VIII(g)(4) of the Debtor’s Disclosure

Statement, which states: “A non-vote by any Class 5 member will be deemed an acceptance of

the proposed Amended Deed Restrictions.”

       26.     Second, the Disclosure Statement lacks a liquidation analysis.          “Disclosure

statements are required to contain liquidation analyses that enable creditors to make their own

judgment as to whether a plan is in their best interests and to vote and object to a plan if they so

desire. The protections of creditors at confirmation and during the confirmation process are

exceptionally strong.” In re Crowthers McCall Pattern, Inc., 120 B.R. 279, 300–01 (Bankr.

S.D.N.Y. 1990).       “Case law holds that in order to provide adequate information,

the disclosure statement must contain a liquidation analysis which compares the proposed plan of

reorganization with a Chapter 7 liquidation.” In re Diversified Inv’rs Fund XVII, 91 B.R. 559,

561 (Bankr. C.D. Cal. 1988) (citing In re Metrocraft Pub. Services, Inc., 39 B.R. 567 (Bankr.

N.D. Georgia 1984); In re Malek, 35 B.R. 443 (Bankr. E.D. Mich. 1983); and In re A.C.

Williams Co., 25 B.R. 173 (Bankr. N.D. Ohio 1982)). The Debtor’s disclosure statement does

not include a liquidation analysis and therefore does not contain adequate information as

required under § 1125.



                                                 6
       Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 7 of 15



       27.     Third, the Debtor’s Ballot does not provide accurate information about the Plan.

The Ballot states that there are 14 Classes; however, the Plan has five classes and Class 5 is

subdivided into four sub-classes. Simply stating that the Plan has 14 Classes is incorrect and is

confusing to a party trying to make an informed judgement with respect to the Plan.

       28.     Also, the Ballot only addresses secured, priority and unsecured nonpriority

claims. It does not identify the classes defined in the Plan and Disclosure Statement. It does not

include Class 5 – Homeowner Claims at all.

       29.     Finally, the Debtor did not file a separate Ballot or deed-restriction consent

document for Class 5 – Homeowner Claims. The Committee intends to examine a representative

of GOMO to determine what document was presented to holders of Class 5 to either accept the

Plan or to accept the Amended Deed Restrictions. The Committee reserves it rights with respect

to the adequacy of the information contained in any solicitation materials sent to Class 5.

C.     GOMO’s Chapter 11 Plan Does Not Satisfy the Confirmation Requirements in
       Section 1129 of the Bankruptcy Code

       i)      The Debtor’s Plan is proposed in contravention of the Texas Property Code
               and violates Section 1129(a)(3)

       30.     Section 1129(a)(3) of the Bankruptcy Code provides “[t]he court shall confirm a

plan only if . . . [t]he plan has been proposed in good faith and not by any means forbidden by

law.” “Means forbidden by law” includes state law. See e.g., In re Koelbl, 751 F.2d 137, 139

(2d Cir. 1984) citing 5 Collier on Bankruptcy ¶ 1129.02, at 1129-13 (15th ed. 1984) (“[S]ection

1129(a)(3) requires that the proposal of the plan comply with all applicable law, not merely the

bankruptcy law.”)

       31.     The Debtor’s Plan contemplates the adoption of amended deed restrictions for

Sections 1, 2, 3 and 5 of Garden Oaks. The Debtor has chosen to rely on § 209 of the Texas



                                                 7
       Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 8 of 15



Property Code to adopt the deed restriction amendments. Under subsection 209.0041(h-2), “[i]f

the declaration is silent as to voting rights for an amendment, the declaration may be amended by

a vote of owners owning 67% of the lots subject to the declaration.”

       32.     Article VIII(g)(4) of the Debtor’s Plan provides that “A non-vote by any Class 5

member will be deemed an acceptance of the proposed Amended Deed Restrictions.” This

deemed acceptance provision is in direct contravention of Texas Property Code, which requires

an affirmative vote of owners of 67% of the lots to approve an amendment.

       33.     Additionally, the deemed acceptance provision violates § 201.0058 of the Texas

Property Code, which requires “any vote by a member of a property owners’ association must be

in writing and signed by the member.”

       ii)     The Debtor’s Plan Includes An Impermissible “Injunction” To Prevent
               Current and Future Homeowners From Challenging the Debtor’s Authority
               to Collect the Transfer Fee

       34.     The Debtor’s Plan impermissibly enjoins current and future homeowners from

challenging the enforceability of the 2002 Amended Deed Restrictions. The 2002 Amended

Deed Restriction is the basis for the Debtor’s authority to collect the transfer fee. In the 2012

litigation, the 2002 Amended Deed Restrictions were found to be unenforceable.

       35.     Article XI(c)(2) of the Debtor’s Plan provides that “All entities shall be precluded

from asserting against the Debtor or its assets or properties, any other or further claims …

including claims related to the formation of the 2002 petition committee, [or] the adoption or

enforceability of the 2002 Amended Deed Restrictions.” Such an injunction is beyond this

Court’s jurisdiction to adjust debtor-creditor relations. This injunction is effectively a license for

the Debtor to take property from future homeowners of Garden Oaks without having to assert

any proper legal basis to do so.



                                                  8
       Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 9 of 15



        iii)    The Debtor’s Plan Violates the Best Interest of the Creditors Test

        36.     Section 1129(a)(7) of the Bankruptcy Code provides that: “With respect to each

impaired class of claims or interests-- (A) each holder of a claim or interest of such class-- (i) has

accepted the plan; or (ii) will receive or retain under the plan on account of such claim or interest

property of a value, as of the effective date of the plan, that is not less than the amount that such

holder would so receive or retain if the debtor were liquidated under chapter 7 of this title on

such date[.]” 11 U.S.C. § 1129(a)(7). This is known as the “best interest of the creditors test.”

        37.     The proponent of a plan has the burden of establishing that the plan

satisfies § 1129(a)(7). In re Future Energy Corp., 83 B.R. 470, 489 (Bankr. S.D. Ohio 1988);

see also In re Landing Assocs., Ltd., 157 B.R. 791, 818–19 (Bankr. W.D. Tex. 1993) (“Before a

plan may be confirmed in a case in which an impaired creditor has voted against the plan, the

court must determine that such a creditor will receive under the plan at least what he would

receive under a chapter 7 liquidation.”); In re New Midland Plaza Assocs., 247 B.R. 877, 895

(Bankr. S.D. Fla. 2000).

        38.     The Debtor’s Plan states that it “provides a greater chance of recovery than that

which is likely to be achieved under the other alternatives regarding the reorganization or

liquidation of the Debtor.” However, the Plan does not include the required liquidation analysis

to demonstrate the best interest of the creditor’s test is being satisfied.

        39.     The Debtor’s Plan provides that it will use the funds remaining after satisfaction

of administrative expenses for the purpose of returning post-petition transfer fees to the

homeowners in the amount of $160,880.00 and a distribution of $50,000 to the unsecured

creditors. The Plan provides that the funds remaining after such payments will be “utilized to




                                                   9
      Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 10 of 15



fund the operation of the Reorganized Debtor for approximately two (2) years.” Debtor’s

Disclosure Statement, Article VII.B.7.

       40.     The Committee believes that there would be substantially more than $50,000

available to unsecured creditors under a hypothetical liquidation. In fact, according to the

Debtor’s Disclosure Statement, the Debtor’s estate will have funds to operate the Reorganized

Debtor for two years that could be used to distribute to the creditors. Accordingly, it is apparent

that the Debtor’s Plan does not meet the best interest of the creditors test because such funds

allocated to operate the Debtors for two years would be distributed to the creditors in a

hypothetical liquidation. Because the Debtor’s Plan does not make a distribution to creditors in

an amount that the creditors would receive in a hypothetical chapter 7 liquidation, the Debtor’s

plan fails the best interest of the creditors test and cannot be confirmed.

       iv)     Debtor Cannot Rely On Cramdown Provisions to Address Violations of
               Texas State Law

       41.     Section 1129(b) of the Bankruptcy Code establishes “cramdown” provisions that

permit a plan proponent to propose alternative arrangements for satisfaction of plan confirmation

over objection of dissenting class of creditors. The Debtor cannot use the cramdown provision

of § 1129(b) to force the property owners to adopt amendments to their deed restrictions. This

process for adopting amendments to the deed restrictions is governed by the Texas Property

Code. Section 1129(b) only applies to whether the treatment of claims and interests, i.e., the

property being provided to such claim holders, is fair and equitable.

       v)      Debtor Will Not Be Able To Satisfy Section 1129(b) Requirements For Any
               Non-Accepting Classes

       42.     As of the time of this filing, the Committee does not know the results of the

Debtor’s balloting process and in turn the Committee does not know if the Debtor is going to



                                                 10
      Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 11 of 15



attempt to cramdown any classes of creditors. The Committee believes that the Debtor will not

be able to satisfy the requirements of Section 1129(b) with respect to any non-accepting class.

The Committee reserves its rights to object to a cram down of a dissenting class of creditors.

                                RESERVATION OF RIGHTS

       43.     The Committee is intending to take the deposition of a Debtor’s corporate

representative to obtain discovery related to the Debtor’s Disclosure Statement and Plan.

       44.     As of the time of this filing, the Debtor has not filed the results of its balloting

process.

       45.     The Committee expressly reserves all rights to assert additional objections to the

Debtor’s Plan and Debtor’s Disclosure Statement based on (i) additional discovery the

Committee receives after the date hereof, (ii) the ballot results, and (iii) any modification or

supplement of the Debtor’s Plan or Debtor’s Disclosure Statement.




                          [Remainder of Page Intentionally Left Blank]




                                                11
      Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 12 of 15



                                          CONCLUSION

       WHEREFORE the Committee respectfully requests that the Court enter an order in the

form attached hereto denying the Debtor’s Plan and denying the Debtor’s Disclosure Statement

and provide for such other relief that is just and proper.


Dated: April 1, 2019                                   Respectfully submitted,

                                                       DIAMOND MCCARTHY LLP

                                                       /s/ Charles M. Rubio
                                                       Charles M. Rubio (State Bar No. 24083768)
                                                       crubio@diamondmccarthy.com
                                                       Michael D. Fritz (State Bar No. 24083029)
                                                       mfritz@diamondmccarthy.com
                                                       Fannin, Suite 3700
                                                       Houston, TX 77010
                                                       Telephone: 713-333-5100
                                                       Facsimile: 713-333-5199

                                                       Counsel to The Official Committee of Garden
                                                       Oaks Maintenance Organization, Inc.




                                                 12
      Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 13 of 15



                               CERTIFICATE OF SERVICE

        I hereby certify that, pursuant to the Order Setting Notice Procedures [ECF No. 8], this
document was served on those parties registered to receive ECF notifications in this case on
April 1, 2018, and the following parties by first class United States Postal Service Mail:

        a. The Debtor; and

        b. The twenty largest unsecured creditors.

                                                           /s/ Charles M. Rubio
                                                           Charles M. Rubio




                                              13
Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 14 of 15



                          Proposed Order
         Case 18-60018 Document 109 Filed in TXSB on 04/01/19 Page 15 of 15



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                         §
                                               §          Case No. 17-34230
GARDEN OAKS MAINTENANCE                        §          (Jointly Administered)
ORGANIZATION, INC.,                            §
                                               §          Chapter 11
         Debtor.                               §

               ORDER DENYING DEBTOR’S PLAN OF REORGANIZATION
                         AND DISCLOSURE STATEMENT

          Based on the Objection filed by the Official Committee of Unsecured Creditors of

Garden Oaks Maintenance Organization, Inc. (the “Committee”) to the Debtor’s Chapter 11

Plan of Reorganization [ECF No. 70] and First Amended Disclosure Statement [ECF No. 74]

and in consideration of the record at the hearing held on April 9, 2019, the Court finds the

following: (a) the Debtor’s Plan improperly classifies claims under § 1122 of the Bankruptcy

Code, (b) the Debtor’s Disclosure Statement lacks adequate information as required by

Bankruptcy Code § 1125, and (c) the Debtor’s Plan does not satisfy Bankruptcy Code

§§ 1129(a)(3), 1129(a)(7) or 1129(b). Accordingly, it is hereby

          ORDERED that final approval of the Debtor’s Disclosure Statement is DENIED and it is

further

          ORDERED that approval of the Debtor’s Plan is DENIED.

          Dated __________________, 2019.


                                                     The Honorable David R. Jones
                                                     United States Bankruptcy Judge
